Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examine under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 04/12/2021 are acknowledged.
According to the Amendments to the claims, Claims 1 and 7 has /have been amended; Claim 16 has /have been cancelled previously. Accordingly, Claims 1-15 and 17-21 are pending in the application with Claims 13-15 and 17-18 withdrawn previously.  An action on the merits for Claims 1-12 and 19-21 are as follow.   
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is/are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a magnetic field” in line 2-3, rendering the claim indefinite. It is unclear what the relation between this magnetic field and “a first magnetic field….a second magnetic field” as mentioned in Claim 6 line 2-3 are? For examination purpose, examiner interprets “a magnetic field” as “any magnetic field”.
Claim 7 recites the limitation “the wire generates a force” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner interprets “the wire generates a force” as “anything generates a force”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hinden et al. (US 3,858,024).
Regarding Independent Claim 1, Hinden et al. disclose a wire feeder (a series of welding assemblies/apparatus 20, Col 4 line 5-8, 20) for a welding system (resistance welding apparatus, see title), the wire feeder comprising a linear motor (weld assemblies include linear motor means, Col 2 line 15), wherein the linear motor is configured to drive electrode wire to advance from a wire supply toward a workpiece (driving an electrode assembly toward the substrate, Col 2 line 16-21; electrode 26, Col 4 line 20-21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 2-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Takeuchi (US 2012/0098469 A1).  
Regarding Claim 2, Hinden et al. disclose the invention as claimed and as discussed above, and Hinden et al. further teach a wire guide (piston rod 27, Col 4 line 21, elements 33-38, Col 5 line 58 - Col 6 line 4, Fig 7).
Hinden et al. disclose the invention substantially as claimed and as discussed above; except, wherein the linear motor comprises a plurality of windings arranged along a length of the wire guide.
Takeuchi teaches a linear motor (a linear motor 10, Figs 1A and 1B, [0047]) comprises a plurality of windings (electromagnetic coils 31, Figs 1A and 1B, [0051]) arranged along a length of a wire guide (along a length of a casing 35 and a coil back yoke 33, Figs 1A, [0051]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden with Takeuchi’s further teaching of wherein the linear motor comprises a plurality of windings arranged along a length of a wire guide because Takeuchi teaches, in Para. [0007], of improving the controllability of a linear motor where control of the movement of the slider unit may be executed more appropriately and the controllability of the linear motor is improved.
Regarding Claim 3, Hinden in view of Takeuchi disclose the invention as claimed and as discussed above, except, further comprising a controller configured to control the linear motor.
Takeuchi teaches comprising a controller (a control unit 100, [0082]) configured to control the linear motor (controlling the linear motor 10, [0082]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Takeuchi’s further teaching of a controller configured to control the linear motor because Takeuchi teaches, in Para. [0007], of improving the controllability of a linear motor where control of the movement of the slider unit may be executed more appropriately and the controllability of the linear motor is improved.
Regarding Claim 4, Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, wherein the controller is configured to selectively apply current to the plurality of windings to generate magnetic fields along the length of the linear motor.
Takeuchi teaches a controller (control unit 100, Fig 6, [0082]) is configured to selectively apply current to the plurality of windings (electromagnetic coils 31, Figs 1A and 1B, [0051]) to generate magnetic fields (controlling a magnetic field generated by an electromagnetic coil, [0004]) along the length of the linear motor (a linear motor 10, Figs 1A and 1B, [0047]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Takeuchi’s further teaching of wherein the controller is configured to selectively apply current to the plurality of windings to generate magnetic fields along the length of the linear motor because Takeuchi teaches, in Para. [0007], of controlling the movement of the slider unit may be executed more appropriately and the controllability of the linear motor is improved.
Regarding Claim 5, Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, wherein the plurality of windings comprises a first winding and a second winding arranged along the length of the linear motor.
Takeuchi teaches the plurality of windings (electromagnetic coils 31, Figs 1A and 1B, [0051]) comprises a first winding (31a, Fig 1A) and a second winding (31b, Fig 1A) arranged along the length of a linear motor (a linear motor 10, Figs 1A and 1B, [0047]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Takeuchi’s further teaching of wherein the plurality of windings comprises a first winding and a second winding arranged along the length of the linear motor because Takeuchi teaches, in Para. [0007], of controlling the movement of the slider unit may be executed more appropriately and the controllability of the linear motor is improved.
Regarding Claim 6, Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, wherein the controller is configured to: apply a first current to the first winding at a first time to induce a first magnetic field; and apply a second current to the second winding at a second time to induce a second magnetic field.
Takeuchi teaches a controller (control unit 100, Fig 6, [0082]) is configured to: apply a first current to the first winding at a first time to induce a first magnetic field; and apply a second current to the second winding at a second time to induce a second magnetic field (a stator unit including electromagnetic coils for plural phases arranged along a movement direction of the slider unit and receiving supply of drive currents at 
Regarding Claim 7, Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, wherein the controller is further configured to apply the first and second currents in an alternating sequence such that a magnetic field at the wire generates a force to move the electrode wire along the linear motor.
Takeuchi teaches a controller (control unit 100, Fig 6, [0082]) is further configured to apply the first and second currents in an alternating sequence such that a magnetic field at wire (coils 31, Figs 1A and 1B, [0051]) generates a force to move a wire (slider 20, Figs 1A and 1B, [0048]) along the linear motor (coils 31 are divided into A-phase electromagnetic coils 31a and the B-phase electromagnetic coils 31b to which currents at different phases are applied, [0052]; The A-phase electromagnetic coils 31a and the B-phase electromagnetic coils 31b are alternately arranged along the movement direction of the slider 20, [0053]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Takeuchi’s further teaching of wherein the controller is 
Regarding Claim 11, Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; Hinden et al. further teach comprising a wire guide (piston rod 27, Col 4 line 21, elements 33-38, Col 5 line 58 - Col 6 line 4, Fig 7) that includes a housing (see housing of 27, 33, 36 and 38 in Fig 7).
Hinden in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, a wire guide that includes a housing configured to prevent physical contact between the wire and the linear motor and to guide and protect the wire.
Takeuchi teaches a wire guide (a coil back yoke 33, Figs 1A, [0051]) that includes a housing (the housing of 35, Figs 1A and 1B) configured to prevent physical contact between a wire (slider 20, Figs 1A and 1B, [0048]) and a linear motor (a casing 35 of linear motor 10, Figs 1A and 1B, [0047, 0051]) and to guide and protect the wire. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden with Takeuchi’s further teaching of a wire guide that includes a housing configured to prevent physical contact between the wire and the linear motor and to guide and protect the wire because Takeuchi teaches, .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Takeuchi (US 2012/0098469 A1) as applied to Claim 3 above, further in view of Hsu et al. (US 2015/0076119 A1).  
Regarding Claims 8 and 9, Hinden et al. in view of Takeuchi disclose the invention as claimed and as discussed above; except, Claim 8 wherein the controller is configured to: receive a wire feed speed signal; and adjust a speed of the linear motor based on the signal; Claim 9 further comprising a wire feed speed sensor configured to generate a signal representative of the wire feed speed, the controller configured to control the linear motor based on the signal.
Hsu teaches Claim 8 wherein a controller (control circuitry 28, the control circuity 34 and motion control assembly 62, Figs 1-3, [0042-0043]) is configured to: receive a wire feed speed signal (position of the electrode 44 may be determined via an encoder coupled to the motor 66 of the motion control assembly 62…a position sensor coupled to the contact element 60, [0079]; control circuitry 28 control the wire feed speed and travel speed to respective values that correspond to position Px, [0080]); and adjust a speed based on the signal (control circuitry 28 may take data relating to the torch 24, including data relating to the motion control assembly 62…to control wire feed speed, [0043]); Claim 9, comprising a wire feed speed sensor configured to generate a signal representative of the wire feed speed (a position sensor coupled to the contact element 60, [0079]; control circuitry 28 control the wire feed speed and travel speed to respective values that correspond to position Px, [0080]), the controller configured to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Hsu’s further teaching of Claims 8 wherein a controller is configured to: receive a wire feed speed signal; and adjust a speed of the linear motor (the limitation “of the linear motor” taught by Hinden in Claim 1 already) based on the signal; Claim 9, comprising a wire feed speed sensor configured to generate a signal representative of the wire feed speed, the controller configured to control the linear motor (the limitation “the linear motor” taught by Hinden in Claim 1 already)  based on the signal, because Hsu teaches, in Abstract, of providing a motion control assembly so that the electrode wire can be convenience controlled during welding operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Takeuchi (US 2012/0098469 A1) and Hsu et al. (US 2015/0076119 A1) as applied to Claim 9, further in view of Schartner et al. (US 2011/0204034 A1).  
Regarding Claim 10, Hinden et al. in view of Takeuchi and Hsu disclose the invention substantially as claimed and as discussed above; except, wherein the wire feed speed sensor comprises a tachometer.
Schartner teaches a wire feed speed sensor comprises a tachometer (a tachometer is provided for detecting the speed of the feed motor 46, Fig 1, [0022]).  It would have been obvious to one of ordinary skill in the art, before the effective filing .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Takeuchi (US 2012/0098469 A1) as applied to Claim 11, further in view of Cooper (US 2013/0168479 A1).  
Regarding Claim 12, Hinden et al. in view of Takeuchi disclose the invention substantially as claimed and as discussed above; except, wherein the housing comprises a polymer material.
Cooper teaches a housing comprises a polymer material (the wire guide module 10 is constructed of an injection molded polymer, Fig 4, [0038]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Takeuchi with Cooper’s further teaching of wherein the housing comprises a polymer material because Cooper teaches, in Para. [0009, 0011], of providing a wire guide module comprising a housing having a first end and a second end with a first side and a second side extending between the ends, an inner passageway extending through the housing between the ends of the housing with openings in the first and second ends of the housing in communication with the inner passageway to reduce drag on the wire.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Sadowski (US 2014/0263252 A1).  
Regarding Claim 21, Hinden et al. disclose the invention substantially as claimed and as discussed above; except, wherein the electrode wire comprises a non-magnetized electrode wire.
Sadowski teaches an electrode wire comprises a non-magnetized electrode wire (suitable electrode wore- such as aluminum wire, [0021]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden with Sadowski’s further teaching of wherein the housing comprises a polymer material because Sadowski teaches, in Para. [0005], of providing an excellent welding gun with a motor configured to move the electrode wire through the welding gun during operation for precisely control purpose.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinden et al. (US 3,858,024) in view of Aso et al. (US 2009/0218894 A1).  
Regarding Independent Claim 19, Hinden et al. disclose a wire feeder (welding assemblies/apparatus 20, Col 4 line 5-8, 20) for a welding-type system (resistance welding apparatus, see title), the wire feeder comprising a wire guide (piston rod 27, Col 4 line 21, elements 33-38, Col 5 line 58 - Col 6 line 4, Fig 7), resulting in a force to advance an electrode wire through the wire guide from a wire supply toward a workpiece (driving an electrode assembly toward the substrate, Col 2 line 16-21; electrode 26, Col 4 line 20-21).
Hinden et al. disclose the invention substantially as claimed and as discussed above; except, the wire feeder comprising a plurality of windings arrange along a length 
Aso et al. disclose a linear motor (see abstract) with plurality of windings (coils 4, Fig 3, [0042]) arranged along a length of a wire guide (a housing 5, Fig 2, [0042]), the plurality of windings configured to generate magnetic fields (moving magnetic fields is generated, [0047]) in a wire (a shaft 9, Fig 2,[0047]) to induce eddy currents in the wire, resulting in a force to advance the wire through the wire guide (yield a thrust force, so that the magnet shaft 9 is able to linearly move relative to the coils 4 in synchronization with the speed of the moving magnetic fields, [0047]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden with Aso’s further teaching of a wire feeder for a welding-type system (the limitation “a wire feeder for a welding-type system” taught by Hinden already), the wire feeder comprising a plurality of windings arranged along a length of a wire guide, the plurality of windings configured to generate magnetic fields in an electrode wire (the limitation “an electrode wire” taught by Hinden already) to induce eddy currents in the electrode wire, resulting in a force to advance the electrode wire through the wire guide from a wire supply toward a workpiece (the limitation “from a wire supply toward a workpiece” taught by Hinden already) because Aso teaches, in Abstract, of providing an excellent compact size linear motor with plurality of windings arranged along a length of a wire guide to magnetically control the object movement.
Regarding Claim 20, Hinden et al. in view of Aso Sdisclose the invention substantially as claimed and as discussed above; except, further comprising a controller configured to apply an alternating sequence of current to the plurality of windings to generate the magnetic forces along the length of the wire guide.
Aso further teaches, comprising a controller configured to apply an alternating sequence of current to the plurality of windings (when three-phase currents… are made to flow through the plural coils 4, [0047]; Note: any operator can control the on /off of the power to achieve the desired effect) to generate the magnetic forces (the moving magnetic fields yield a thrust force, [0047]) along the length of the wire guide (a housing 5, Fig 2, [0042]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hinden in view of Aso with Aso’s further teaching of further comprising a controller configured to apply an alternating sequence of current to the plurality of windings to generate the magnetic forces along the length of the wire guide because Aso teaches, in [0047], of providing an linearly move relative to the coils in excellent synchronization with the speed of the moving magnetic fields during operation.
Response to Arguments
Applicant’s arguments with respect to Claims 1-12 and 19-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
A. The applicant's argument on Remarks regarding Claim 19, namely “As an initial matter, both Aso and Mukaida non-analogous to the claimed subject matter of "a wire feeder for a welding-type system." In particular, the Office Action states that "Aso et [sic.] a wire feeder for a welding-type system." Office Action at 12. However, Aso is not directed to a welding-type system at all. Rather, Aso is directed to "A compact linear motor is provided which is able to limit a rod, which linearly moves relatively to coils, from revolving." Aso, Abstract; emphasis added. As a result, Aso fails to disclose or suggest an electrode wire, as recited in claim 19.  Furthermore, Mukaida (directed to a method and apparatus for separating isotopes) is nonanalogous to the claimed subject matter of "a wire feeder for a welding-type system." See, e.g., Mukaida at col. 2, lines 11-15: "The present invention has been made to solve the above problems, and has as its object to provide a method and apparatus for separating isotopes, in which an improvement in energy efficiency can be realized while a high degree of separation can be achieved." Emphasis added. In particular, the subject matter of Mukaida is neither from the same field of endeavor (e.g., welding), nor "reasonably pertinent" to the problem faced by the inventor (even if not in the same field of endeavor). See In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). Accordingly, Mukaida is non-analogous art, and is improperly relied upon to form a rejection of the claims. Moreover, the Office Action acknowledges that Aso fails to disclose or suggest the plurality of windings, and introduces Mukaida. Despite the fact that Mukaida is non-analogous art, Mukaida fails to make up for the deficiencies of Aso, as Mukaida likewise is not related to a welding-type system (and is rather directed to separating isotopes), and also fails to disclose or suggest an electrode wire, as recited in claim 19”.
The examiner’s response: The combination of Hinden et al. (US 3,858,024) in view of Aso et al. (US 2009/0218894 A1) disclosed all the limitations as cited in Claim 19 as shown above in this office action.  In response to applicant's argument that Aso et be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hinden with Aso’s further teaching of a linear motor (see abstract) with plurality of windings (coils 4, Fig 3, [0042]) arranged along a length of a wire guide (a housing 5, Fig 2, [0042]), the plurality of windings configured to generate magnetic fields (moving magnetic fields is generated, [0047]) in a wire (a shaft 9, Fig 2,[0047]) to induce eddy currents in the wire, resulting in a force to advance the wire through the wire guide (yield a thrust force, so that the magnet shaft 9 is able to linearly move relative to the coils 4 in synchronization with the speed of the moving magnetic fields, [0047]); Aso teaches, in Abstracrt, for the purpose of providing an excellent compact size linear motor with plurality of windings arranged along a length of a wire guide to magnetically control the object movement.  Aso et al. are reasonably pertinent to the particular problem with which the applicant was concerned; therefore, the examiner maintains the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761